With the holding that neither the chairman nor the secretary of the state highway committee is a state officer within the meaning of the constitution, I agree, and I therefore concur in the result.
But, with what else is said, I cannot agree. First, because it is wholly unnecessary to a decision of the case and is therefore wholly without force and effect; and second, because, in my humble judgment, it is in the main unsound.
The majority say of the workings of the committee, "its orders and decisions being arrived at, apparently, by the usual parliamentary practice, and evidenced by recorded minutes over the signatures of the governor, as chairman, and some person as secretary."
This particular body, like all bodies which function by majority vote of its members, must of necessity act under parliamentary usages, and though, where all are agreed, informalities, and even some irregularities, will be overlooked, yet, when differences arise, some recognized parliamentary practice must be followed, or interminable confusion and disorder will arise, and the rights of a minority may be denied. So here, recognizing the right of a majority to rule, that majority must, in order to make its will effective, proceed with some sense of order, which clearly was not done in this case. The minutes set up by the opinion of the court clearly show that at the meeting referred to the committee was fully equipped with at least a defacto chairman and a de facto secretary. No attempt was made to remove either, and in spite of the fact that no vacancies existed, motions were made to elect, which were declared out of order by the presiding officer. All parliamentary authority recognizes the right and power of a presiding officer to so rule, and the only recourse is to appeal from the ruling of the *Page 150 
chair. Not having done this, the majority of the committee were out of order, and their further acts were disorderly and of no avail.
A majority may always rule in an orderly way. Therefore, there is no occasion for the court to recognize and approve disorder, even inferentially.
HOLCOMB, J., concurs with TOLMAN, J.